          Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



RICO BROWN, SR.,

                                        Plaintiff,

               v.                                              CASE NO. 20-3169-SAC


CHRYSTAL KRIER, et al.,

                                        Defendants.



                                MEMORANDUM AND ORDER
                                AND ORDER TO SHOW CAUSE

       Plaintiff Rico Brown, Sr., a state prisoner at the Norton Correctional Facility (NCF) in

Norton, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause

why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint (ECF No. 1) alleges his appointed public defender provided him with

ineffective assistance during his 2014 criminal trial. He further claims the prosecutor conspired

with his defense counsel to violate Plaintiff’s constitutional rights.

       Plaintiff names as defendants Chrystal Krier, Public Defender, and Justin Edwards,

Assistant District Attorney. He seeks compensatory damages of $235,000 and the dismissal of all

charges against him.




                                                     1
          Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 2 of 6




II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
           Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 3 of 6




cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The Complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
            Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 4 of 6




III. Discussion

          Plaintiff’s Complaint is subject to dismissal because the public defender is not a state actor

subject to liability under § 1983 and because the prosecutor is immune from actions for damages.

Moreover, dismissal of charges or release from custody is not relief that is available in a § 1983

action.

          To state a claim under § 1983, a plaintiff “must show that the alleged (constitutional)

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48-49 (1988); Daniels v. Williams, 474 U.S. 327, 330–331 (1986); Flagg Bros., Inc. v. Brooks,

436 U.S. 149, 155 (1978); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). The

“under color of state law” requirement is a “jurisdictional requisite for a § 1983 action.” West,

487 U.S. at 42; Polk County v. Dodson, 454 U.S. 312 (1981). Thus, it is of no consequence how

discriminatory or wrongful the actions a plaintiff may describe; merely private conduct does not

satisfy the “under color of” element and therefore no § 1983 liability exists. See Brentwood

Academy v. Tennessee Secondary Athletic Ass’n, 531 U.S. 288, 294–96 (2001); American Manufs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). A defendant acts “under color of state law”

when he “exercise[s] power possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.” West, 487 U.S. at 49; Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982); Yanaki v. Iomed, Inc., 415 F.3d 1204, 1208 (10th Cir. 2005),

cert. denied, 547 U.S. 1111 (2006).

          The U.S. Supreme Court has held that “a public defender does not act under color of state

law when performing a lawyer's traditional functions as counsel to a defendant in a criminal

proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981). Therefore, Plaintiff’s claim

against Defendant Krier must be dismissed.



                                                    4
            Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 5 of 6




       As for Plaintiff’s claim against Defendant Edwards, prosecutors are absolutely immune

from civil liability for damages for “acts undertaken by a prosecutor in preparing for the initiation

of judicial proceedings or for trial, and which occur in the course of his role as an advocate for the

State.” Stein v. Disciplinary Bd. of Supreme Court of New Mexico, 520 F.3d 1183, 1193 (10th Cir.

2008) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 273 209 (1993)). The allegations in the

Complaint regarding Edwards are vague, but it is clear Plaintiff is complaining about acts Edwards

took while acting as an advocate for the State. Plaintiff’s claim against Defendant Edwards is also

subject to dismissal.

       Last, Plaintiff asks for the dismissal of all charges against him. He does not specify that

he is seeking release from custody, but presumably that is his ultimate goal. Where a prisoner

claims entitlement to immediate or speedier release, a petition for habeas corpus relief is his sole

remedy in federal court. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); McIntosh v. United States

Parole Commission, 115 F.3d 809, 811 (10th Cir. 1997); see Boutwell v. Keating, 399 F.3d 1203,

1209 (10th Cir. 2005)(“Habeas corpus is the only avenue for a challenge to the fact or duration of

confinement, at least when the remedy requested would result in the prisoner’s immediate or

speedier release.”). A prerequisite to filing a habeas corpus petition in federal court is full

exhaustion of all levels of administrative appeal, as well as all remedies available in the state

courts. Plaintiff’s claim that he is entitled to release must be dismissed from this action without

prejudice to his raising it in a habeas corpus petition after he has exhausted all available state

remedies.

IV. Response Required

       For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.



                                                  5
          Case 5:20-cv-03169-SAC Document 5 Filed 02/08/21 Page 6 of 6




Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.



       IT IS THEREFORE ORDERED that Plaintiff is granted to and including March 8,

2021, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.



       IT IS SO ORDERED.

       DATED: This 8th day of February, 2021, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 6
